Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of application 15/940,505, filed March 29, 2018, which is a continuation of application 13/972,851, filed on August 21, 2013, which claims priority to U.S.S.N. 61/691,545, filed August 21, 2012 and U.S.S.N. 61/789,491, filed March 15, 2013. The effective filing date is August 21, 2012. 

Claim Status
Claims 1-164  and 167 are canceled. Claims 165-166 are pending and under examination. The amendment filed on 05/06/2021 in response to the Non-Final office Action of 11/06/2021 is acknowledged and has been entered.

					Action Summary
Claims 165-167 rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Zhu et al, British Journal of Anaesthesia 86 (3): 403-413 (2001) in view of Rajewski et al. J Pharm Sci. 1995 Aug;84(8):927-32, Rasheed et al., Scientia Pharmaceutica, Review, November 2008, and Pai et al. (US7,138,387 B2) are maintained, but modified and revisited in light of the claim amendment. 
s 165-167 rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-6 of U.S. Patent No. 10,322,139 B2 in view of Pai et al. (US7,138,387 B2) are maintained, but modified and revisited in light of the claim amendment.
Claims 165-167 provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-94 of co-pending Application No. 16/423,976 (reference application) are withdrawn in light of Applicant’s argument that claims 1-94 have been canceled. 
Claims 165-167  provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1 and 40-43 of co-pending Application No. 16/396,065 (reference application) are maintained, but modified and revisited in light of the claim amendment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 165-167 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Zhu et al, British Journal of Anaesthesia 86 (3): 403-413 (2001) in view of Rajewski et al. J Pharm Sci. 1995 Aug;84(8):927-32, Rasheed et al., Scientia Pharmaceutica, Review, November 2008, Pai et al. (US7,138,387 B2), and Del Valle, Process Biochemistry XXX )2003, pages 1-14.

Zhu et al. does not teach sulfobutyl ether beta-cyclodextrin. Additionally, Zhu et al. does not teach high shear mixing. Furthermore. Zhu et al. does not teach a time period of one hour. 
Rajewski et al. teaches parenteral administration of beta-cyclodextrin (beta-CD) results in renal and/or local toxicity dependent on the mode of administration. In an attempt to alleviate these properties, a series of anionically charged sulfoalkyl ether cyclodextrin (SAE-beta-CD) derivatives have been developed. The SAE (sulfoalkyl ether)-beta-CD derivatives were excreted faster and to a greater extent than beta-CD and at rates comparable to HP-beta-CD. The hemolytic potential of these derivatives was less than that of beta-CD and comparable to or better than that of HP-beta-CD. See Abstract. 

cyclodextrin is to enhance the solubility, stability, safety and bioavailability of drug molecules, see Abstract. Moreover, Rasheed et al. teaches among the cyclodextrins, the ϒ–CD, 2-hydroxy propyl-β-CD and sulfo butyl ether β-CD are considered to be safest for parenteral administration, see Section 4.6. 
	Pai et al. teaches a sterile pharmaceutical stable autoclaved clear aqueous composition essentially consisting of a complex of propofol with 2-hydroxypropyl-beta-cyclodextrin in a weight ratio of 1:30 to 1:60, see Abstract. Moreover, Pai et al. teaches complexation of propofol with HPBCD is brought about by intimate contact of these two ingredients. The complexation of propofol with HPBCD is carried out at a temperature of about 10oC. to about 50oC, preferably at ambient temperature.  In the process of adding propofol to HPBCD solution; since propofol is not soluble in water, the intimate contact is brought about by mixing using conventional stirrers. Faster complexation is achieved when high shear mixer, colloid mill, or high pressure homogenizer, see col. 3, lines 29-55.
	Del Valle teaches the amount of time required to complete the complexation
is variable, and depends on the guest. Assays must be done to determine the amount of time required, see page 2.4.2. Moreover, Del Valle teaches the amount of water added, the degree of mixing and the heating time have to be optimized for each guest in damp mixing and heating, see Section 2.4.4. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute the 2-HBC taught by Zhu et al. with the SEBCD taught by Rasheed  and further substitute the ultrasonicating step using the ultrasonic bath for 15 hours 
Response to Arguments and Response to Applicant’s argument 
Applicants are argue that Zhe et al. discloses the solubilizing of a formulation of allopregnanolone at concentration of 4 mg/mL, in contrast to the present claimed invention which recites solubilizing a more concentrated, 5 mg/mL solution of allopregnanolone. Further, Zhe et al. discloses that it took about 15 hours of sonication to achieve this more dilute solution of allopregnanolone, while the3 amended claims recite that a higher concentration of allopregnanolone was solubilized after 1 hour of high shear mixing. Accordingly, Zhe et al. does not teach or suggest the invention recited by the amended claims and one having skill in the art would not be motivated to derive the claimed invention having only knowledge of this In response, the Examiner finds Applicant’s argument not persuasive. While Zhe et al. discloses that it took about 15 hours of sonication to achieve this more dilute solution of allopregnanolone, one of ordinary skill in the art would reasonably expect to the shear mixing for a period of time of one hour to provide fast complexation of allopregnanolone and SEBCD because not only Pai et al. teaches propofol (a water insoluble anesthetic drug) to HPBCD solution; since propofol is not soluble in water, the intimate contact is brought about by mixing using conventional stirrers. Faster complexation is achieved when high shear mixer and also because Del Valle teaches the amount of time required to complete the complexation is variable, and depends on the guest. Assays must be done to determine the amount of time required, see page 2.4.2. 
Applicant argues that Rajewski and Rasheed are cited in relation to the cyclodextrin component of the claimed formulation and are not relevant to solubilizing allopregnanolone. Pai et al. relates to the solubilizing of an unrelated compound, propofol (2,6-diisopropylphenol), pictured below. Propofol (2,6-diisopropylphenol)

    PNG
    media_image1.png
    132
    265
    media_image1.png
    Greyscale

And Allopregnanolone 

    PNG
    media_image2.png
    179
    235
    media_image2.png
    Greyscale
. Propofol is structurally unrelated to allopregnanolone (pictured above), which has the steroid structure shown. Therefore, no conclusions can be drawn about the speed or extent that allopregnanolone can be solubilized based on the solubility profile of propofol. Pai also recites no other cyclodextrin than 2-hydroxypropyl-p-cyclodextrin for use in solubilizing propofol, while the present claims specifically recite sulfo butyl ether beta-cyclodextrin as the solubilizing agent. Applicant further points out that the sulfo butyl ether functionalization is different than the 2-hydroxypropyl functionalization, in that the sulfo butyl group introduces a repeating salt functionality to the cyclodextrin. One having skill in the art would not be able to predict that the solubilizing ability/activity of one cyclodextrin is the same for another, especially given the significance of the difference in functionality. In response, the Examiner finds Applicant’s argument not persuasive. Rajewski and Rasheed are cited in relation to the cyclodextrin component of the claimed formulation and may not be relevant to solubilizing allopregnanolone. However, Rajewski et al. clearly teaches SAE (sulfoalkyl ether)-beta-CD can be expected to excrete faster and to a greater extent than beta-CD and at rates comparable to HP-beta-CD. As such, Rajewski et al. provides the motivation to substitute SAE (sulfoalkyl ether)-beta-CD with HP-beta-CD. Additionally, while Propofol is structurally unrelated to allopregnanolone, which has the steroid structure, Pai et al. teaches propofol is a water insoluble anesthetic drug, see col. 1, lines 19-31 and Zhu et al. teaches allogpregnanolone is an anesthetic drug. Allogpregnanolone is also a water-insoluble drug. Therefore, while both allopregnanolone and propofol are structurally different, they both . 


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 165-167 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-6 of U.S. Patent No. 10,322,139 B2 in view of Pai et al. (US7,138,387 B2), and Del Valle, Process Biochemistry XXX )2003, pages 1-14.
Although the claims at issue are not identical, they are not patentably distinct from each other because the U.S. patent claims teach an aqueous pharmaceutical composition formulated for parenteral administration comprising allopregnanolone at a concentration of about 5 mg/mL, sulfo butyl ether.beta.- cyclodextrin at a concentration of about 250 mg/mL, and a citrate buffer, wherein the pH of the composition is from 5 to 9, see claim 1. The citrate buffer contains water, render the solution aqueous. 

	Pai et al. teaches a sterile pharmaceutical stable autoclaved clear aqueous composition essentially consisting of a complex of propofol with 2-hydroxypropyl-beta-cyclodextrin in a weight ratio of 1:30 to 1:60, see Abstract. Moreover, Pai et al. teaches complexation of propofol with HPBCD is brought about by intimate contact of these two ingredients. The complexation of propofol with HPBCD is carried out at a temperature of about 10oC. to about 50oC, preferably at ambient temperature.  In the process of adding propofol to HPBCD solution; since propofol is not soluble in water, the intimate contact is brought about by mixing using conventional stirrers. Faster complexation is achieved when high shear mixer, colloid mill, or high pressure homogenizer, see col. 3, lines 29-55.
	Del Valle teaches the amount of time required to complete the complexation
is variable, and depends on the guest. Assays must be done to determine the amount of time required, see page 2.4.2. Moreover, Del Valle teaches the amount of water added, the degree of mixing and the heating time have to be optimized for each guest in damp mixing and heating, see Section 2.4.4. 
	It would have been obvious to modify the teachings of the U.S. patent claims to include mixing allopregnanolone with , sulfo butyl ether.beta.- cyclodextrin using a high shear mixer to provide a mixing time for a period of time of one hour via no more than routine optimization. One would be motivated by the fact that high shear mixer is known for fast complexation, rendering the time period of one hour obvious in view of the teaching of Del Valle. 


Claims 165-167 are provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1 and 40-43 of co-pending Application No. 16/396,065 (reference application) in view of Pai et al. (US7,138,387 B2)
Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims teach a method of treating a traumatic brain injury in a subject in need thereof, comprising administering to the subject an effective amount of a an aqueous pharmaceutical composition comprising allopregnanolone at a concentration of 5 mg/mL, sulfo butyl ether P-cyclodextrin at a concentration of about 250 mg/mL, and a citrate buffer, wherein the pH of the composition is from 5 to 9, see claim 1. 
The co-pending claims do not teach the high shear mixing step and a period of at least about 30 minutes and aqueous. Pai et al. teaches a sterile pharmaceutical stable autoclaved clear aqueous composition essentially consisting of a complex of propofol with 2-hydroxypropyl-beta-cyclodextrin in a weight ratio of 1:30 to 1:60, see Abstract. Moreover, Pai et al. teaches complexation of propofol with HPBCD is brought about by intimate contact of these two ingredients. The complexation of propofol with HPBCD is carried out at a temperature of about 10oC. to about 50oC, preferably at ambient temperature.  In the process of adding propofol to HPBCD solution; since propofol is not soluble in water, the intimate contact is brought about by mixing using conventional stirrers. Faster complexation is achieved when high shear mixer, colloid mill, or high pressure homogenizer, see col. 3, lines 29-55.
	It would have been obvious to modify the teaching of the copending claims to include mixing allopregnanolone with  sulfo butyl ether.beta.- cyclodextrin using a high shear mixer to 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant argues the argument presented in the 103 rejection above is also applicable with respect to the rejection in view of claims 1-6 of U.S. patent No. 10,322,139 and claim 1 and 40-43 of copending Application No. 16/396,065, both in view of Pai et al. Specifically, the claims fail to recite one hour of high shear mixing. In response, the Examiner finds Applicant’s argument not persuasive. The response to the argument presented in the above 103 rejection also applies to ODP rejection with respect to claims 1-6 of U.S. patent No. 10,322,139 and claim 1 and 40-43 of copending Application No. 16/396,065, both in view of Pai et al. Furthermore, it may well be true that said ODP rejections fail to teach 1 hour of shear mixing. However, the Examiner contends that a person of ordinary skill in the art would reasonably determine the time of high shear mixing allopregnanolone with sulfo butyl ether.beta.- cyclodextrin via no more than routine optimization. The motivation to do so is provided by the fact that shear mixing provides fast complexation and also 	Del Valle teaches the amount of time required to complete the complexation is variable, and depends on the guest. Assays must be done to determine the amount of time required, see page 2.4.2. Moreover, Del Valle teaches the amount of water added, the degree of mixing and the heating time have to be optimized for each guest in damp mixing and heating, see Section 2.4.4. 

Conclusion
	No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEAN P CORNET/Primary Examiner, Art Unit 1628